Per Curiam.
The respondent was presented by the Bergen County Ethics and Grievance Committee on a charge of Unprofessional conduct warranting discipline.
It appears that in the month of December 1951 Anthony J. Melfi and Joseph Melfi purchased real estate in the County of Bergen and at the closing $500 was delivered to the respondent Edward D. Meany in escrow to meet possible claims of the contractors and materialmen. Despite repeated demands by the Melfis the respondent retained the $500 and admittedly commingled it with his own funds in his general banking account, the balance of which frequently fell below $500.
On one occasion in the summer of 1952 the Melfis called at the home of the respondent with respect to the matter, were told that he was not at home and were given by his daughter the following note in the handwriting of the respondent:
“Tony and Joe. Sorry about the money situation but as a result of my own difficulties I have run way short.
To be blunt if you wish to give me time three to six months I will be able to straighten out — if not I guess your only recourse will be to go to the prosecutor’s office and file a complaint against me.
Again sorry Ed Meany.”
It clearly appears that the respondent has been guilty of misconduct requiring his disbarment. The order is that his name be stricken from the roll of attorneys.
For disbarment — Chief Justice Vanderbilt, and Justices Olipiiant, Wacheneeld, Burling, Jacobs and Brennan— 6.
For suspension for one year — Justice Heher — 1.